EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1 is allowable. Claims 10-18, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions, as set forth in the Office action mailed on 9/9/2021, is hereby withdrawn and claims 10-18 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

This combination of elements is not obvious based on the prior art. 
Schmidmer (US PG Publication 2016/0105728) discloses determining a quality of an adaptive bitrate video stream (Abstract), and aligns the test video with reference video [0082], but does not use image distance in the alignment, and does not compare the test video to multiple quality versions of reference video.
Liu (CN 103731664) discloses determining a quality of a video stream, but the video stream is not an adaptive bitrate video stream. It does use image distance, e.g., mean square error [0086], to compare a first frame of playback video to multiple (time) frames of reference video, but does not compare the test video to each of a plurality of quality versions of the reference video.
Chao (US PG Publication 2017/0078715) discloses aligning two streams using image distance, but does not disclose comparing a first frame of the first video against a multiple (time) frames of the second video. And it does not disclose comparing one stream to multiple quality versions of the second stream. 
Overton (US Patent 5,894,324) discloses comparing a “capture” of played-back video to reference video, but it does not disclose temporally aligning the played-back video with the reference video. 
This snapshot of the prior art tends to show that the prior art is unlikely to include a reference that discloses comparing a down-sampled screen recording of played-back video with multiple quality versions of multiple (time) frames of reference video to determine the frame index of the first frame of the played-back video.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/Examiner, Art Unit 2485